DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 04/25/22.  Regarding the amendment, claims 1-6, and 8 are canceled, claim 7 is present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/22 is being considered by the examiner.
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a design method for a squirrel-cage induction rotating electrical machine provided with a solid rotor (10) having a shaft part (12) and a rotor core part (13) which are integrally formed and a stator (20) provided radially outside the rotor core part, comprising: 
a stator condition setting step of setting dimensions and arrangement pitch of a plurality of stator slots (S01) which are formed in a radially inner surface of the stator (20) so as to be disposed with circumferential intervals therebetween and to extend axially; 
a rotor condition setting step of setting, after the stator condition setting step (S01), dimensions and arrangement pitch of rotor slots (S02) which are formed in a radially outer surface of the rotor core part (13) so as to be disposed with circumferential intervals therebetween and to penetrate axially the rotor core part (13); 
a tilt angle setting step of setting a circumferential tilt angle of the rotor slot (S03) after the rotor condition setting step (S02); 
a stress calculation step of calculating stress of the rotor core part (S06) after the tilt angle setting step (S03); 
a temperature calculation step of calculating temperature of the rotor core part (S05) after the tilt angle setting step (S03); 
an angle range determination step of determining whether processing for examining the circumferential tilt angle of the rotor slot is completed over an entire examination target range of the rotor slot tilt angle and performing the tilt angle setting step and subsequent steps when the determination is negative (S07); 
a pitch range determination step of determining whether processing for examining the arrangement pitch of the rotor slots is completed over an entire examination target range of the arrangement pitch of the rotor slots when the determination in the angle range determination step is positive and performing the rotor condition setting step and subsequent steps when the determination in this pitch range determination step is negative (S08); and 
a determination step of determining the tilt angle and pitch of the rotor slots based on results of the stress calculation step and temperature calculation step when the determination in the pitch range determination step is positive (S10).

    PNG
    media_image1.png
    698
    503
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834